Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 10-15 are pending.
Claims 1, 10, 11, and 15 are amended. 
Claim 9 was previously cancelled. No claims are cancelled or added. 

Response to Arguments
Applicant's arguments and amendment filed September 7, 2022, with regards to the title objection have been fully considered but they are not persuasive. On page 9 of the response, Applicant stated that the title was updated in a corrective ADS submitted with the response.  No corrective ADS was filed. As such, the title was not changed by applicant. Appropriate correction is required.
Applicant's arguments and amendment with regards to the Section 112 rejection are persuasive as the amendments render the rejection moot.  As such, the Section 112 rejection has been withdrawn. 
Applicant's arguments with respect to the Section 101 rejection have been fully considered but they are not persuasive. With respect to the Section 101 rejection, Applicant argues that the cited claim limitations cannot reasonably be categorized as methods of organizing human activity since they do not describe fundamental economic principles or practices, commercial or legal interactions, or managing personal behavior or relationships or interactions between people. However, that is not correct.  As noted in the previous and updated rejection, the claims are directed to “Customer service processing”, which is considered to be is a method of organizing human activity because the claims are directed to decisions normally made in the course of ordinary business processes by humans.  For example, the enforcement of terms and conditions of a policy, which may address cancellations, returns and/or exchanges, at a store, business, or club by human personnel requires the performance of steps to which claim 1 is directed. As such, while claim includes certain additional technical elements, the claim as a whole is directed to “Customer service processing”, which is an abstract idea. Accordingly, Applicant’s arguments with regards to Prong One of Step 2A are not persuasive. 
“We... look to whether the claims... focus on a specific means or method that improves the relevant technology or are instead directed to a result or effect that itself is the abstract idea and merely invoke generic processes and machinery." See McRO, Inc. v. Bandai Namco Games America Inc., 837 F. 3d 1299, 1314 (CAFC 2016).  In the instant application, as in Smart Systems Innovations v. Chicago Transit Auth., while Applicant points to certain features of the claims as a whole, those “claims are not directed to a combined order of specific rules that improve any technological process, but rather invoke computers in the collection and arrangement of data. Claims with such character do not escape the abstract idea exception under Alice step one.” Smart Sys. Innovations, LLC v. Chicago Transit Auth., 873 F.3d 1364, 1372-73 (Fed. Cir. 2017). 
Applicant again argues that the claims satisfy Prong Two of Step 2A.  Applicant argues that method of Claim 1 provides a specific technical approach to managing a user's membership.  However, the claims do not recite a specific technique for generating user interfaces and the claims are not directed to such a technique.  Rather, the claim recites “generating a graphical user interface with a list of recommended products”, which in not specific technique, but a general recitation of a graphical user interface with specified products recommended.  That is, the recitation of generating a graphical user interface amounts to insignificant extra-solution activity, which the courts have identified courts as an example of when a judicial exception has not been integrated into a practical application. See cxLoyalty, Inc. v. Maritz Holdings Inc., 986 F. 3c 1367 (Fed. Cir. 2021).  
Such a “GUI in claim 1 takes the place of the human acting as an intermediary, communicating with both the participant and the vendor (via the API) to complete the transaction." See cxLoyalty, Inc. v. Maritz Holdings Inc., No. CBM2018-00037, Paper 36, 2019 Pat. App. LEXIS 13178 (P.T.A.B. Dec. 19, 2019) ("Decision"), at 30-31. Because representative claim 1 is directed to transfers of information relating to a longstanding commercial practice, the claim is directed to an abstract idea. See cxLoyalty, Inc. v. Maritz Holdings Inc., 986 F. 3d 1367, 1377. Similarly, the present claims “apply the abstract idea on a computer by replacing the human intermediary with a GUI and API, but … representative claim 1 "merely recites generic and conventional computer components (i.e., `processor,' `GUI,' and `API') and functionality for carrying out" the abstract idea. Decision, at 47. And the "communication of information by GUIs and APIs" was "well known in the prior art." Id. at 49; see also id. at 47-51. 
Applicant argues that claimed technique for managing account withdrawal and generating a withdrawal restriction response was not a routine or common way of managing account information. However, that management is not directed to an improvement in computer functionality under step one, see  Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1355 (Fed. Cir. 2016), or recite a sufficient inventive concept under step two — particularly when the claims solve a technology-based problem, even with conventional, generic components, combined in an unconventional manner. DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256-59 (Fed. Cir. 2014). That is, the solutions argued by Applicant are not directed to a technological solution to a technological problem. See cxLoyalty, Inc. v. Maritz Holdings Inc., 986 F. 3c at 1378.  Rather, the claims solve any “purported problem by applying an abstract idea using conventional techniques specified in functional terms and at a high degree of generality.” Id. The newly cited literature in the Section 101 rejection makes clear that the ability and decisions on how to manage account withdrawals and withdrawal restriction responses is not a technical problem. Accordingly, Applicant’s arguments with regards to Prong Two of Step 2A are not persuasive.
Applicant’s arguments with respect to the Section 103 rejections have been considered but are not persuasive.  The arguments amount to a presentation of language added or amended in the claims. Those new or amended limitations have been addressed with an updated rejection with updated citations in detail below. 

Specification
The disclosure is objected to because of the following informalities: The title is not descriptive of the claimed invention. While the proposed title amendment would be acceptable, merely proposing changes is not responsive to the objection. Appropriate correction is required.
Claims 1, 4-6, and 10-15 objected to because of the following informalities:  the claims have been amended to refer to at least one residual digital asset, but maintain references to “the at least one residual asset” which strictly speaking lack antecedent basis.  For the purposes of examination, this inconsistency is seen as a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-8 and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites “… obtaining, …, a request to withdraw a membership of the user from a service;  identifying, …, first information related to an account of the user; identifying, …, second information related to the user based on the first information, the second information comprising at least one of: ongoing order information related to the service,  residual digital asset information related to the service, or outstanding payment amount information related to the service; in response to determining there is at least one residual digital asset related to the account of the user, determining, …, a total amount of the at least one residual digital asset and a category of the at least one residual digital asset, wherein the at least one residual asset comprises at least one virtual residual asset or at least one cash residual asset; generating … at least one recommended item for user selection that is compatible with the at least one residual digital asset accessible by the account, based at least in part on the total amount of the at least one residual [digital] asset; and in response to determining that the second information does not satisfy a withdrawal condition, providing a withdrawal restriction response generated based on at least one of the second information in response to the withdrawal request, the withdrawal restriction response comprising at least one item for user selection, transmitting, … , a message to …a third-party counterpart user, the message instructing the third-party counterpart to receive the at least one recommended item …; and withholding withdrawal of the user's account until the third-party counterpart receives the at least one recommended item, wherein the at least one recommended item is an intangible digital item”. Therefore, the claim as a whole is directed to “Customer service processing”, which is an abstract idea because it is a method of organizing human activity, including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions. See, for example, "Reader tip: Getting a refund even after your credit card is canceled" by Katie Genter. “Customer service processing” is considered to be is a method of organizing human activity because the claims are directed to decisions normally made in the course of ordinary business processes by humans.  For example, the enforcement of terms and conditions of a policy, which may address cancellations, returns and/or exchanges, at a store, business, or club by human personnel requires the performance of steps to which claim 1 is directed. See, for example, “Residual Funds on Sponsored Awards, Procedure for" by BU Research Support and “1301 PR.05 Residual Balance Fund Transfers” by It's Your Yale. As such, the claim as a whole is directed to “Customer service processing”, which is an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of a processor of an electronic apparatus, a transceiver of the electronic apparatus, a user device, a graphical user interface, and a counterpart terminal. Claims 10, 11 and 15 recite other additional elements such as a communication device; an input device; an output device; a storage device, and a controller/processor as part of a terminal or electronic apparatus.  Those additional elements, taken individually or in combination do not integrate the exception into a practical application. Rather, the additional element merely recites the words ‘‘apply it’’ (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are merely being used to apply the abstract idea to a technological environment. That is, the use of technology is no more than conducing ordinary business transactions using a smart phone or computer to perform actions. That is, the issuance of withdrawal restrictions related to credits for refunds or returns for cancelled memberships is a non-technical problem that relates to policy making by humans. See, for example, "Reader tip: Getting a refund even after your credit card is canceled" by Katie Genter. Implementing such policies in a technological environment does not indicate any technological problem or technical solution. Accordingly, claim 1 is ineligible.
Dependent claims 2-8 merely further limit the abstract idea and are thereby considered to be ineligible. 
Dependent claim 2 further limits the abstract idea of “Customer service processing” by introducing the element of the ongoing order information comprises orders with payment information but without purchase confirmation information or orders associated with items that have not been used after payment, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 2 is also non-statutory subject matter.
Dependent claim 3 further limits the abstract idea of “Customer service processing” by introducing the element of orders with payment information but without purchase confirmation information comprise: an order in which an item is on delivery; an order before collection after an order cancellation request; an order before collection after a return request; or an order before purchase confirmation after an exchange request, and  wherein the item that has not been used after payment includes an item for which the available time has not yet arrived, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 3 is also non-statutory subject matter.
Dependent claim 4 further limits the abstract idea of “Customer service processing” by introducing the element of the providing of the withdrawal restriction response comprises providing detailed information for each withdrawal condition that the second information does not satisfy; and the detailed information includes at least one of: delivery information associated with the ongoing order information, amount information for the at least one residual asset, or the outstanding payment amount information, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 4 is also non-statutory subject matter.
Dependent claim 5 further limits the abstract idea of “Customer service processing” by introducing the element of generating a request for the user for consent to a lapse of the at least one residual asset; and proceeding with withdrawal of the user's account based on a response to the request for consent to the lapse, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 5 is also non-statutory subject matter.
Dependent claim 6 further limits the abstract idea of “Customer service processing” by introducing the element of generating a request for refund information on the at least one residual asset; in response to receiving the refund information, proceeding with a refund of the at least one residual asset based on the refund information; and after completing the refund of the at least one residual asset, proceeding with withdrawal of the user's account, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 6 is also non-statutory subject matter.
Dependent claim 7 further limits the abstract idea of “Customer service processing” by introducing the element of wherein the first information stored in a first database is deleted in response to the second information satisfying the withdrawal condition, and wherein at least part of the first information is recorded in a second database different from the first database, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 7 is also non-statutory subject matter.
Dependent claim 8 further limits the abstract idea of “Customer service processing” by introducing the element of wherein the at least part of the first information stored in the second database includes an email address and service usage record associated with the user's account, and wherein the part of the first information is automatically deleted from the second database after a preset period is elapsed, which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment. Therefore, dependent claim 8 is also non-statutory subject matter.
Dependent claims 2-8 do not further recite the additional element or integrate the abstract idea into a practical application. Accordingly, claims 1-8 are ineligible. Claims 10-15 are parallel in nature to claims 1-8. Accordingly claims 10-15 are rejected as being directed towards ineligible subject matter based upon the same analysis above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 10-12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0258079 to Ngan in view of “Do I Lose My Rewards When My Credit Card Closes?” by Louis DeNicola. 
With regards to claim 1, 10, 11, and 15, Ngan teaches: 
a communication device (paragraph [0081], “As shown, E-Commerce system 300 may include one or more interfaces 341, 342, 343 which may facilitate communication between parties, between parties and devices, between parties and modules, and between devices and modules between various parties, devices and media, and various interfaces, via one or more communication devices 330.”); 
an input device (paragraph [0081], “As shown, E-Commerce system 300 may include one or more interfaces 341, 342, 343 which may facilitate communication between parties, between parties and devices, between parties and modules, and between devices and modules between various parties, devices and media, and various interfaces, via one or more communication devices 330.”); 
an output device (paragraph [0081], “As shown, E-Commerce system 300 may include one or more interfaces 341, 342, 343 which may facilitate communication between parties, between parties and devices, between parties and modules, and between devices and modules between various parties, devices and media, and various interfaces, via one or more communication devices 330.”); 
a storage device (paragraph [0182], “Preferably, device memory 1780 is a central storage that contains information useful for authorization signal generation, diagnosis or other purposes. In one aspect of the present invention, device memory 1780 includes an algorithm 1783, an algorithm timestamp 1785, an activity history 1784 and other device attributes 1786 such as a device serial number.”); and 
a processor operably coupled to the communication device, the input device, and the output device/a controller for controlling the communication device and the storage device (paragraph [0179], “Authorization device 1710 may include a user interface 1790, an authentication module 1730, a digital clock 1750, a device memory 1780, a secure interface 1770 and a central processor 1720.”),
controlling, by a processor of the electronic apparatus, a transceiver of the electronic apparatus to communicate with a user device of a user (paragraph [0083], “Users may interact with e-commerce system 300 through one or more user interfaces, such as a buyer interface 341, a seller interface 342 or a special user interface 343, over one or more communication links 335 to engage in activities. Communication links 335 may be any media supported by the user interfaces 3411, 342, 343, including but not limited to one which enables the connection of computers, such as the Internet, a phone service net1work or which allows communication over phones, and satellites on which GPS-capable devices can operate.”); 
obtaining, from the user device via the transceiver, a request to withdraw from a ….. from a user service (paragraph [0209], “Through cancellation module 364, buyer 210 and seller 230 may request a cancellation of an existing order. As buyer 210 or seller 230 initiates a cancellation request, the cancellation request is forwarded to request processing module 2660.”);
identifying, by the processor, first information related to an account of the user (paragraph [0210], “In the first stage of the cancellation procedure, request processing module 2660 may determine if the order can be canceled based on rules that are static across different membership statuses.”); 
identifying, by the processor, second information related to the user based on the first information, the second information comprising at least one of: ongoing order information related to the service, residual digital asset information related to the service, or outstanding payment amount information related to the service (paragraph [0211], “Based on the information queried by rule/policies retriever 2650, cancellation processor 2640 may process the cancellation. At this stage, a cancellation request may still be rejected based on rules/policies retriever 2650.”; paragraph [0214], “Yet another example of the follow-up actions may be a refund request 2630. Cancellation processor 2640 may determine how the refund should be executed based on rules and policies. For example, buyer 210 may qualify for full refund in the original form of payment instrument if buyer 210 is in certain membership statuses; otherwise, buyer 210 may receive refund in the form of credits.”; paragraph [0215], “After the execution of the cancellation, cancellation processor 2640 may update networked databases to reflect the cancellation and associated changes. Finally, cancellation processor 2640 may notify membership status evaluation module 390 of the change of parameters attributable to the membership status evaluation. Thus, membership status evaluation module 390 may then re-evaluate the membership status for buyer 210 and seller 230 involved in the transaction.”); 
in response to determining there is at least one residual digital asset related to the account of the user, determining, by the processor, a total amount of the at least one residual digital asset and a category of the at least one residual digital asset (paragraph [0089], “In accordance with an exemplary embodiment, reward module 370 may calculate and issue reward points based on users' activities. The reward may be part of either or both of a royalty system and a payment instrument for buyers to purchase goods or services.”; paragraph [0216], “It is to be appreciated that the roles of the cancellation processor and the external module are inter-changeable. For example, the amount of fund, the instruments of the refund and how the refund should be executed may be determined either in cancellation processor 2640 or payment sub module 366 or both.”; paragraph [0212], “This decision may be based on the membership status of the seller, the reason for cancellation and also other user/transaction attributes.”; paragraph [0213], “Another example of follow-up actions may be reward cancellation. Given that a reward may be issued when a transaction takes place, the reverse of reward may follow an order cancellation.”), 
wherein the at least one residual asset comprises at least one virtual residual [digital] asset or at least one cash residual asset (paragraph [0103], “In the embodiment illustrated in FIG. 4, when payment is received by one of the individual instrument processors 401, the corresponding intermediary account 402 is credited. For example, payment received by credit card processor 420 is credited to an acquirer account 421; payment received by prepaid refill card processor 430 is credited to a sale account 431; payment received by cash processor 440 is credited to a bank account 441; payment and disbursement received by electronic fund transaction processor 450 is credited and debited from a payment bank account 451 and a disbursement bank account 452 respectively; payment and disbursement via virtual private payment account processor 460 are credited to and debited from two virtual accounts 461 and 462 respectively; payment and disbursement via physical check processor 470 are credited to and debited from two bank accounts 471 and 472 respectively.”); 
generating a graphical user interface with at least one recommended item for user selection that is compatible with the at least one residual digital asset accessible by the account based at least in part on the total amount of the at least one residual asset and the category of the at least one residual asset (paragraph [0212], “For example, cancellation processor 2640 may determine if a relisting should take place after an order cancellation. This decision may be based on the membership status of the seller, the reason for cancellation and also other user/transaction attributes.”; paragraph [0213], “Another example of follow-up actions may be reward cancellation. Given that a reward may be issued when a transaction takes place, the reverse of reward may follow an order cancellation.”; paragraph [0251], “Referring again to step 3010B, if the cancellation request can be granted, the “YES” branch may be followed to step 3020B where request processing module 2660 analyzes seller's cancellation reasons to determine if seller 230 assumes the responsibility for order cancellation. More specifically, if the reason for cancellation is because the seller runs out of stock, request processing module 2660 may attribute the responsibility to seller 230. Alternatively, if seller 230 claims that buyer 210 does not want to proceed with the completion of the order, seller 230 may not assume any responsibility. If seller 230 assumes the responsibility, the “YES” branch may be followed to step 3025B where request processing module 2660 increments the seller's non-fulfillment count and total order count by 1. If seller 230 does not assume the responsibility, the “NO” branch may be followed to step 3035B where cancellation processor 2640 processes the cancellation. Cancellation processor 2640 may also determine and delegate any of the following post-cancellation procedures (e.g. re-listing, reward reverse, payment refund and the like) according to seller's membership status at the moment the order was made.”); 
in response to determining that the second information does not satisfy a withdrawal condition, providing a withdrawal restriction response generated based on at least one of the second information in response to the withdrawal request (paragraph [0244], “If cancellation request is rejected by any of these two modules, the “NO” branch is followed to step 3015A where request processing module 2660 rejects the cancellation request by buyer 210. If the cancellation request is granted, the “YES” branch is followed to step 3020A where cancellation processor 2640 processes the cancellation.”), 
transmitting, via the transceiver, a message to a counterpart terminal of a third-party counterpart user, the message instructing the third-party counterpart to receive the at least one recommended item via the counterpart terminal (paragraph [0083], “Users may interact with e-commerce system 300 through one or more user interfaces, such as a buyer interface 341, a seller interface 342 or a special user interface 343, over one or more communication links 335 to engage in activities.”; paragraph [0214], “Cancellation processor 2640 may determine how the refund should be executed based on rules and policies. For example, buyer 210 may qualify for full refund in the original form of payment instrument if buyer 210 is in certain membership statuses; otherwise, buyer 210 may receive refund in the form of credits.”); and 
withholding withdrawal of the user's account until the third-party counterpart receives the at least one recommended item, wherein the at least one recommended item is an intangible digital item (paragraph [0213], “Cancellation processor 2640 may send a reward cancellation request 2620 to reward module 370. Both cancellation process 2640 and reward module 370 may determine how the reward should be reversed.”; paragraph [0214], “Cancellation processor 2640 may determine how the refund should be executed based on rules and policies. For example, buyer 210 may qualify for full refund in the original form of payment instrument if buyer 210 is in certain membership statuses; otherwise, buyer 210 may receive refund in the form of credits.”; paragraph [0264], “Reason for cancellation 3530B may show a list of reasons of cancellation for the user to choose from. Confirmation checkbox 3540B preferably ensures that the user understands the important information about the order cancellation. A button 3550B preferably confirms the cancellation.”). 
Ngan teaches changes in customer status, but fails to explicitly teach a request to withdraw a membership of the user from a service. However, DeNicola teaches obtaining a request to withdraw a membership of the user from a service (Section “What Happens to Your Rewards if You Cancel a Credit Card?”, “What happens to rewards when a card is canceled will depend on the credit card's terms, the card you have and the reason for the card being closed. Rewards won't be impacted if they've been accruing in a separate frequent traveler program, but closing a general rewards card might cause you to lose your rewards or have to use them within a certain period before they expire.”);
generating a graphical user interface with at least one recommended item for user selection that is compatible with the at least one residual digital asset accessible by the account, and the withdrawal restriction response comprising the at least one recommended item (Section General Rewards Cards, “General rewards cards may offer you cash back or points in the card issuer's rewards program. In either case, the rewards may accrue within your credit card account or the credit card issuer's rewards program—sometimes, you actually earn "cash back" as points in the card issuer's program. 	You may be able to redeem cash back rewards by requesting a check, statement credit or money transfer to a linked bank account. With rewards programs such as American Express Membership Rewards, you'll often have a long list of redemption opportunities, including cash back, travel, merchandise and gift cards.”). 
This part of DeNicola is applicable to the system of Ngan as they both share characteristics and capabilities, namely, they are directed to customer service management of cancelled services. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the customer status management system of Ngan to include the list of cancellation of a membership with cash and virtual assets as taught by DeNicola. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Ngan in order to provide clear indication to a customer of a cancellation process and processing of associated assets.

	
With regards to claim 2, Ngan teaches: the ongoing order information comprises orders with payment information but without purchase confirmation information or orders associated with items that have not been used after payment (paragraph [0131], “If buyer 210 decides the goods are not in an acceptable condition, buyer 210 may decide to cancel the order in step 1045, by way of non-limiting example, within a predetermined time frame from pick up or delivery.”).

With regards to claim 3, Ngan teaches: wherein the orders with payment information but without purchase confirmation information comprise: an order in which an item is on delivery; an order before collection after an order cancellation request;  an order before collection after a return request; and an order before purchase confirmation after an exchange request (paragraph [0214], “Yet another example of the follow-up actions may be a refund request 2630. Cancellation processor 2640 may determine how the refund should be executed based on rules and policies. For example, buyer 210 may qualify for full refund in the original form of payment instrument if buyer 210 is in certain membership statuses; otherwise, buyer 210 may receive refund in the form of credits.”), and 
wherein the item that has not been used after payment includes an item for which the available time has not yet arrived (paragraph [0140], “In steps 1005 and 1025, buyer 210 may place an order and inspects the goods during the pick up or delivery. If buyer 210 decides the goods are not in an acceptable condition, buyer 210 may decide to cancel the order in step 1045. If order is cancelled, previous payment is preferably refunded according to the policy of e-commerce system 300 in step 1050.”).

With regards to claim 4 and 12, Ngan teaches: 
the providing of the withdrawal restriction response comprises providing detailed information for each withdrawal condition that the second information is does not satisfy (paragraph [0245], “During request for cancellation, buyer may specify the reason of cancellation. Buyer 210 may be presented with a survey inquiring the reason of cancellation. Based on the answer provided, cancellation processor 2640 may analyze buyer's cancellation reasons to determine if buyer 210 should assumes the responsibility of canceling the order.”); and 
the detailed information includes at least one of: delivery information associated with the ongoing order information, amount information for the at least one residual asset, or the outstanding payment amount information (paragraph [0245], “Based on the answer provided, cancellation processor 2640 may analyze buyer's cancellation reasons to determine if buyer 210 should assumes the responsibility of canceling the order. Specifically, if the reason for cancellation is because he changed his mind, cancellation processor 2640 may conclude that buyer 210 is responsible for the cancellation. Alternatively, if seller 230 states that the goods are out of stock, buyer 210 does not assume any responsibility.”).

With regards to claim 6 and 14, Ngan teaches:
generating request for refund information on the at least one residual asset (paragraph [0135], “The suspended order may be canceled after a predetermined period, and order verification module 363 may trigger payment sub module 366 to issue refund to buyer 210 afterwards.”); 
in response receiving the refund information, proceeding with a refund of the at least one residual asset based on the refund information (paragraph [0154], “The suspended order may be canceled after a predetermined period, and order verification module 363 may trigger payment sub module 366 to issue refund to buyer 210 afterwards.”); and 
after completing the refund of the at least one residual asset, proceeding with withdrawal of the user's account (paragraph [0216], “It is to be appreciated that the roles of the cancellation processor and the external module are inter-changeable. For example, the amount of fund, the instruments of the refund and how the refund should be executed may be determined either in cancellation processor 2640 or payment sub module 366 or both.”).

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0258079 to Ngan in view of “Do I Lose My Rewards When My Credit Card Closes?” by Louis DeNicola as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication No. 2020/0356695 to Brannon et al.
With regards to claims 5 and 13, Ngan fails to explicitly teach, but Brannon et al. teaches
generating a requesting for the user to consent to a lapse of the at least one residual asset  (paragraph [0019], “(3) in response to receiving each of the plurality of requests, generating, by one or more processors, a unique respective consent receipt key, the unique respective consent receipt key comprising an indication of consent by each of the one or more data subjects to the processing of the one or more pieces of personal data; (4) electronically storing and associating, by one or more processors, each unique respective consent receipt key, a unique identifier for the respective data subject, and a unique transaction identifier associated with the respective transaction of the plurality of transactions in computer memory;”); and 
proceeding with withdrawal of the user's account based on a response to the request to consent to the lapse (paragraph [0019], “(7) in response to determining that the particular data subject has provided the indication of the consent, automatically processing the new piece of personal data; and (8) in response to determining that the particular data subject has not provided the indication of the consent, automatically taking an action selected from the group consisting of: (a) automatically ceasing processing of the new piece of personal data; (b) identifying a legal basis for processing the new piece of personal data absent the indication of the consent, and, in response to identifying the legal basis, automatically processing the new piece of personal data; and (c) prompting the particular data subject to provide the indication of the consent.”).
This part of Brannon et al. is applicable to the system of modified Ngan as they both share characteristics and capabilities, namely, they are directed to customer service processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Ngan to include the consent management as taught by Brannon et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Ngan in order to assist a user to manage personal data within operational policies and processes that comply with legal and industry requirements (see paragraph [0003] of Brannon et al.).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0258079 to Ngan in view of “Do I Lose My Rewards When My Credit Card Closes?” by Louis DeNicola  as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0060916 to Liu et al.
With regards to claim 7, Ngan teaches at least part of the first information is recorded in a second database different from the first database (paragraph [0208], “Furthermore, cancellation module 364 may be networked to various resources including but not limited to transactions database 2691, accounting database 2692, user database 2693, membership status database 2694, and rules & policies database 2695. Rules and policies are defined in a rules & policies database 2695.”).
Ngan fails to explicitly teach, but Liu et al. teaches the first information stored in a first database is deleted in response to the second information satisfying the withdrawal condition (paragraph [0036], “The terminal may compare the use time of the phone number stored in a contact record with the use term of the phone number, to determine whether the use time is greater than the use term. If the use time is greater than the use term, the phone number becomes invalid, and may be deleted from the contact record”), and 
This part of Liu et al. is applicable to the system of modified Ngan as they both share characteristics and capabilities, namely, they are directed to customer service processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Ngan to include the automatic deletion management as taught by Liu et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Ngan in order to assist a user to manage the system with ease and bringing great convenience to the user (see paragraph [0047] of Liu et al.).

With regards to claim 8, Ngan fails to explicitly teach, but Liu et al. teaches the at least part of the first information stored in the second database includes an email address and service usage record associated with the user's account (paragraph [0028], “The user information generally includes at least a user name, and one or more phone numbers. For example, when the smart terminal is capable of providing a multi-SIM card function or a virtual SIM card function, the user information may include a plurality of phone numbers of the user. The user information may further include a fax number, an instant messaging account, for example, a Miliao account, a QQ account, a Weixin account or the like, an Email address, a personal homepage, a company address, a residential address, birthday, and like information.”; paragraph [0032], “The temporary phone number provided by the virtual SIM card service generally has a predetermined use term, which varies with a selection of a user.”), and 
wherein the part of the first information is automatically deleted from the second database after a preset period is elapsed (paragraph [0036], “The terminal may compare the use time of the phone number stored in a contact record with the use term of the phone number, to determine whether the use time is greater than the use term. If the use time is greater than the use term, the phone number becomes invalid, and may be deleted from the contact record”).
This part of Liu et al. is applicable to the system of modified Ngan as they both share characteristics and capabilities, namely, they are directed to customer service processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Ngan to include the automatic deletion management as taught by Liu et al. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify modified Ngan in order to assist a user to manage the system with ease and bringing great convenience to the user (see paragraph [0047] of Liu et al.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2021/0117477 to Rastogi et al. discusses receiving a response to a query, determining that the response is not inconsistent with one or more earlier responses received in association with the second profile and, in response, refining at least one attribute or goal in the collective profile based on the response to generate and store a refined collective profile, and determining whether the refined collective profile results in a new recommendation and, if so, outputting the new recommendation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Schneider whose telephone number is (571)270-7120.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571)272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.D.S./Examiner, Art Unit 3629                                                                                                                                                                                                        

/SANGEETA BAHL/Primary Examiner, Art Unit 3629